Citation Nr: 1709817	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  06-31 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2. Entitlement to service connection for disabilities of the neck and back. 

3.  Entitlement to service connection for left inguinal hernia.

4.  Entitlement to service connection for hysterectomy. 


REPRESENTATION

Appellant represented by:	Deanne L. Bonner Simpson, Attorney at Law




ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active military duty from September 1979 to September 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In October 2006, the Veteran changed her representative from Disabled American Veterans to The American Legion.

In an October 2010 decision, the Board remanded the issues of service connection for a total hysterectomy and left inguinal hernia.  It found that the Veteran had not submitted new and material evidence to reopen the service connection claims for disabilities of the neck and back, including lumbosacral strain, and fibromyalgia. The Veteran appealed the denial portion of the October 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  

In September 2012, the Court issued a memorandum decision that vacated the Board's October 2010 decision to deny the petitions to reopen previously denied service connection claims for disabilities of the neck and back, including lumbosacral strain, and fibromyalgia.  

In December 2012, the Veteran submitted a valid VA Form 21-22a Appointment of Individual as Claimant's Representative for Deanne Bonner Simpson as her representative for the issues of service connection for neck/back and fibromyalgia.  

In September 2013, the Board issued a decision granting the applications to reopen previously denied service connection claims for disabilities of the neck and back, including lumbosacral strain and fibromyalgia, and remanding the underlying service connection claims for additional development.  

In September 2013, the Veteran filed a motion to vacate the September 2013 Board decision and remand.  

In March 2014, the Board vacated the September 2013 Board decision and issued an updated decision and remand.  It again granted the applications to reopen previously denied service connection claims for disabilities of the neck and back, including lumbosacral strain, and fibromyalgia and remanded the underlying service connection claims for additional development.  

In February 2017, the Veteran submitted a valid VA Form 21-22a Appointment of Individual as Claimant's Representative for Deanne Bonner Simpson to also include the service connection issues for hysterectomy and left inguinal hernia.  The Board recognizes her as the duly appointed representative for all issues currently on appeal.  

The appeal is now being processed electronically via the Veterans Benefits Management System (VBMS) and Virtual VA. 

The issues of service connection for left inguinal hernia and total hysterectomy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether the Veteran's cervical and lumbar strain and sacroiliitis are related to active military service.

2.  The evidence is approximately evenly balanced as to whether a current fibromyalgia disability is shown and as to whether it is related to active military service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for cervical and lumbar strain and sacroiliitis have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Given the fully favorable disposition, the Board will not discuss further whether those duties have been accomplished.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, if arthritis becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from active service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.303(b).  However, service connection based solely on continuity of symptomatology is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is a chronic disease.  See 38 U.S.C.A. § 1101 (3); 38 C.F.R. § 3.309 (a).

A necessary element for establishing any service connection claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The Board recognizes that a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701 (1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Evidence generated prior to the claim must also be considered in determining a current disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts she incurred disabilities of the neck and back, including lumbosacral strain, from an in-service motor vehicle accident (MVA).  Indeed, July 1983 service treatment records (STRs) document contusions to her left shoulder and hips from a MVA.  On her August 1983 separation physical examination, no pertinent findings were made. 

June 1984 and January 1986 VA treatment records show that the Veteran had recurrent cervical and rhomboid muscle pain following the MVA.  

In December 1986, several lay statements were written on the Veteran's behalf.  The observers attested that the Veteran had significant neck and back pain following the in-service MVA.  

December 1986 X-ray report of the lumbar and cervical spine showed normal findings.  

The January 1987 VA examination report notes that the Veteran had had intermittent problems with muscle spasms in her low back shortly after the July 1983 MVA.  She had also been treated for cervical pain.  Clinical evaluation was grossly normal.  The examiner listed an impression of history of automobile accident with some recurrent musculoskeletal symptoms, but no objective evidence of radiculopathy.  
 
In November 1987, two treating chiropractors issued positive nexus opinions.  They both had clinically evaluated the Veteran.  They indicated that the Veteran's low back and neck problems were related to the July 1983 MVA.  

February 1987 VA spine examination report noted the MVA injury history and subsequent treatment.  Physical examination of the lumbar spine showed right sided scoliosis, restricted motion and tenderness over the lumbar paravertebral muscles and sacroiliac joints.  The examiner diagnosed history of lumbosacral strain, possible ankylosing spondylitis, early, and scoliosis of the lumbar spine.    

December 1989 VA rheumatology clinic records reflect that the Veteran had a history of fibromyalgia.  She complained about widespread body ache.  The clinician listed an impression of fibromyalgia.  

January 1989 VA rheumatology clinic records indicate that the Veteran had pain throughout her entire back.  She had a high temperature last week and was under chiropractic care.  Clinical evaluation was notable for decreased cervical and side bending range-of-motion and positive tender points throughout paravertebral areas.  The clinician listed a diagnosis of fibromyalgia and posttraumatic inflammatory arthropathy (sacroiliitis).  

In her March 2005 claim, the Veteran reported that she had developed chronic back pain and muscle symptoms after the in-service MVA.  She submitted several lay statements from friends and family attesting to her general decline in health following military service.  

March 2005 VA primary care records include reports about generalized pain and sleep difficulties.  The clinician noted a 1987 fibromyalgia diagnosis, and included body aches/ fibromyalgia in her current assessment.  

June 2006 VA treatment records show that the Veteran visited the emergency room (ER) due to severe pain in her upper neck and low back.  The clinician assessed muscle strain and spasm.  He provided medication.  

July 2006 VA treatment records note the recent ER visit for severe muscle spasms in the back.  The clinician commented that the Veteran had controlled chronic fibromyalgia symptoms in the past through exercise, stretching and massage.  She assessed fibromyalgia/ muscle spasms and recommended exercise and stretching, massage therapy and pain relief medication as needed.  

December 2007 VA treatment records document that the Veteran was injured in an October 2007 MVA.  She was treated for a head injury and contusions to her face and arm.  Currently, she complained about jaw pain and was seeking private treatment.  

In April 2013, the Veteran submitted a private medical opinion from G.U.  G.U. is qualified as a nurse practitioner with an advanced degree.  She reviewed the Veteran's medical history and diagnosed cervical and lumbar strains, sacroiliitis, and fibromyalgia.  She opined that these disabilities were related to service.  She opined that these disorders were related to service, citing the Veteran's reports of symptoms following the July 1983 MVA that indicated a continuity of symptomatology traceable to the MVA and explained that the July 1983 MVA consisted of a "t-bone" type impact and it generally leads to far more injuries.      

Accompanying the April 2013 private medical opinion were several published medical articles regarding fibromyalgia causes.  An April 2000 article indicates that soft tissue neck trauma may lead to fibromyalgia.  A June 2005 article concluded that MVA trauma is capable of triggering fibromyalgia.  A 2006 article determined that the current clinical studies did not show whiplash injury to be a clinically important risk factor in the development of fibromyalgia.  

In July 2014, the Veteran was afforded a VA examination with review of the claims folder.  The examiner diagnosed lumbar and cervical degenerative disc disease (DDD) and determined that fibromyalgia was not present.  She conducted a physical examination.  The Veteran affirmed being involved in two additional MVAs taking place in the late 1980s and early 1990s.  She recalled having back and neck pain associated with these MVAs, but indicated that her symptoms started with the 1983 MVA.  Currently, she described having aching pain in her neck and back.  The examiner noted that the Veteran had a history of lumbosacral spasm/ strain and fibromyalgia.  She did not observe these disorders during her clinical evaluation.  She expressed a negative opinion for any neck or back disability.  She cited review of the record and absence of "objective evidence" regarding onset of cervical or lumbar DDD proximate to military service.  She also cited the post-service MVAs as the most likely cause of neck and back pain.  She explained that she declined to diagnose fibromyalgia since the Veteran did not exhibit the characteristic tender points during physical examination.  She commented that the tender areas described in prior clinical notes corresponded to areas of known pathology.  She cited medical literature explaining the process of diagnosing fibromyalgia.  Notably, the 1990 fibromyalgia classification focused on the presence of tender points and 2010 classification lessened the emphasis on tender points, but maintained that there must not be any other disorder explaining the pain.      

In August 2014, the Veteran visited the VA ER for complaints of neck pain radiating into both arms.  Clinical evaluation was notable for tense musculature rhomboids bilaterally.  The clinician diagnosed cervical muscle tenderness and upper extremity neuropathy.  

In October 2014, the Veteran's representative submitted an addendum medical opinion from G.U.  She asserted that the July 2014 VA medical opinion was flawed because it focused on DDD.  The cited radiological studies were limited in their capability to verify paraspinal muscle damage.  G.U. also questioned the VA examiner's ability to accurately diagnosis fibromyalgia due to lack of rheumatology expertise.

(i) Disabilities of the neck and back 

The Veteran contends that disabilities of the neck and back.  After resolving reasonable doubt in her favor, the Board will grant the claim.

The Veteran asserts that she has had neck and back pain since the in-service MVA.  The available medical records indicate that she initially sought treatment for recurrent cervical muscle pain in 1984.  The January 1987 VA examination report suggests a continuity of symptomatology for lumbar muscle spasms beginning with the in-service MVA.  November 1987 private chiropractic reports and April 2013 private medical opinion provide additional support for a continuity of symptomatology beginning in service.  The April 2013 private medical opinion also includes a positive etiology opinion from a medical professional that is plausible.  The Board considers these pieces of evidence probative to show an etiology beginning with the in-service MVA.  

The evidence weighing against the claim is limited to the July 2014 VA examination report.  The examiner appears to rely on reports of post service MVA as the cause of the DDD.  See also Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012) (holding that a VA examination report must be read as a whole).  The reports of post service MVAs are vague and not well documented.  The fact remains that the initial MVA occurred in service and was accompanied by complaints of neck and back pain within a relatively contemporaneous time sequence.  The Board finds the July 2014 VA medical opinion less persuasive given these considerations.  

In sum, given the documented in-service MVA, assertions of a continuity of symptomatology, positive April 2013 medical opinion and the limited probative value of the July 2014 VA opinion, the evidence is at least evenly balanced as to whether the Veteran's diagnosed cervical and lumbar strain and sacroiliitis are related to active military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for this disability is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

(ii) Fibromyalgia

The Veteran contends that fibromyalgia is related to the in-service MVA.  After resolving reasonable doubt in her favor, the Board will grant the claim.

In light of McClain, supra, and Romanowsky, supra., the Board finds the evidence to be at least evenly balanced as to whether a current fibromyalgia diagnosis is shown.  The Veteran filed the current claim in March 2005.  The medical evidence from March 2005, July 2006 and June 2014 refers to fibromyalgia, but does not include any physical examination affirming the diagnosis.  However, the December 1988 and January 1989 VA rheumatology clinic records unambiguously establish a fibromyalgia diagnosis based upon physical examination.  The Board notes the negative determination within the July 2014 VA examination report.  However, the previously established 1989 diagnosis in the VA rheumatology clinic and subsequent reports in the VA primary care records are persuasive evidence weakening the July 2014 VA examiner's assessment.  Considering the pre-claim evidence with the current references to fibromyalgia, the Board finds that a current diagnosis is substantiated.  McClain, supra.; Romanowsky, supra.

Next, the issue is whether the current fibromyalgia diagnosis is related to the in-service MVA.  In this regard, the April 2013 private medical opinion from G.U. is the only opinion of record.  G.U. affirms that based upon her review of the record, the fibromyalgia symptoms are attributable to the in-service MVA.  She cites a medical article indicating that MVA trauma could lead to fibromyalgia.  Notably, G.U. is qualified as a nurse with an advanced degree and her opinion is plausible and generally consistent with the Veteran's medical history.  For these reasons, the Board finds her etiology opinion regarding fibromyalgia persuasive.    

In sum, the evidence is at least evenly balanced as to whether the Veteran currently has fibromyalgia and whether it is etiologically related to service.  See McClain, supra.; Romanowsky, supra.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for fibromyalgia is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.



ORDER

Service connection for cervical and lumbar strain and sacroiliitis is granted.

Service connection for fibromyalgia is granted.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for service connection for left inguinal hernia and hysterectomy.

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, the record indicates that the disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159 (c)(4) (2016).  The evidentiary requirement that the record indicates that the claimed disability may be associated with active service is a "low threshold."  McLendon, 20 Vet. App. at 83.

Service treatment records (STRs) reflect that the Veteran had a history of a hernia operation in 1961.  September 1979 STRs document complaints of a pain at the hernia operative site.  STRs also reflect that the Veteran underwent a dilation and curettage (D&C) procedure in 1982 and had a birth in 1983.  Thus, STRs documents several events that could be possible etiologies for the claimed inguinal hernia and hysterectomy.

The Veteran underwent a hysterectomy in 2004.

In December 2004, the Veteran asserted that there was an in-service etiology for her left inguinal hernia and recent hysterectomy.  She believed that the hysterectomy was related to the April 1982 D&C procedure and the inguinal hernia was related to the 1983 MVA, specifically when the involved body part struck the gear shift.  

Given the Veteran's service history and low threshold for purposes of furnishing a VA examination or medical opinion, the Board finds VA examinations are needed for these claims.  

Additionally, it appears that the medical records concerning the Veteran's 1983 childbirth during active service are not available.  STRs from September 1982 document that the Veteran was registered as pregnant in the obstetric clinic at the Kimbrough Army Community Hospital.  The obstetric clinic records should be obtained.  

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Ask the Veteran to identify the medical facility where she gave birth in 1983.  Take appropriate action based upon her response.  If she identifies a Federal medical facility, ensure that medical record search efforts comply with 38 C.F.R. § 3.159(c)(2).

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where she has received recent treatment for post hysterectomy and left inguinal hernia symptoms, to include the dates of any such treatment.

Ask the Veteran to complete authorizations for VA to obtain all records for any sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file.

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  Then, schedule the Veteran for a VA examination in connection with her claims of entitlement to service connection for hysterectomy and left inguinal hernia.  The electronic claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report.

The examiner should then provide the following medical opinions:

(i) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's 2004 hysterectomy is etiologically related to active service, to specifically include the 1982 D&C procedure in active service and 1983 childbirth.

(ii) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran currently has a left inguinal hernia or any residual disability thereof.  The examiner is advised that a current or residual disability includes any related symptoms that manifest since the filing of the claim in December 2004, even if the symptoms are transitory or fully resolve by the time of examination.   

(iii) If a current left inguinal hernia or related residual disability is found, the examiner should indicate whether it is related to service.

(iv) if the left inguinal hernia is related to service, the examiner should express an opinion as to whether it clearly and unmistakably preexisted service.  If the left inguinal hernia clearly and unmistakable preexisted service, the examiner should indicate whether it was clearly and unmistakably not aggravated by service.  The examiner must specifically consider the July 1979 entrance examination, September 1979 STRs, April 1982 D&C procedure and in-service childbirth.

A complete rationale should accompany any opinion provided.  If any requested opinion cannot be provided without resorting to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided without resorting to speculation.

The examiner is advised that the Veteran is competent to report her recollections of medical history and symptoms.  Her reports must be taken into account in formulating the requested opinion.

4. After the above development has been completed, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


